Exhibit 10(r)

 

DPL INC.

PENSION RESTORATION PLAN
(As Amended and Restated Through December 31, 2007)

 

WHEREAS, The Dayton Power and Light Company, the wholly owned subsidiary of DPL
Inc. (the “Company”), has established the Retirement Income Plan of the Dayton
Power and Light Company (the “Retirement Plan”);

 

WHEREAS, the accrued benefit under the Retirement Plan is determined on the
basis of base compensation other than base compensation an employee elects to
defer under the Deferred Compensation Plan (as hereinafter defined);

 

WHEREAS, the Company adopted this Plan to restore in part the benefits which are
lost as a result of an election to defer base salary under the Deferred
Compensation Plan; and

 

WHEREAS, the Company desires to amend and restate this Plan to conform the terms
of the Plan to the requirements of Section 409A of the Code, as reflected in the
regulations promulgated thereunder;

 

NOW, THEREFORE, the Company hereby adopts this amended and restated version of
the Plan.

 


ARTICLE I - PREFACE


 


SECTION  1.1           EFFECTIVE DATE.  THE ORIGINAL EFFECTIVE DATE OF THIS PLAN
WAS JANUARY 1, 2006.  THE EFFECTIVE DATE OF THE AMENDED AND RESTATED VERSION OF
THE PLAN IS DECEMBER 31, 2007.


 


SECTION  1.2           PURPOSE OF THE PLAN.  THE PURPOSE OF THIS PLAN IS TO
RESTORE IN PART PENSION BENEFITS LOST BY CERTAIN MANAGEMENT AND HIGHLY
COMPENSATED EMPLOYEES OF THE COMPANY UNDER THE RETIREMENT PLAN AS A RESULT OF
SUCH EMPLOYEES’ ELECTION TO DEFER BASE SALARY UNDER THE COMPANY’S DEFERRED
COMPENSATION PLAN.


 


SECTION  1.3           GOVERNING LAW.  THIS PLAN SHALL BE REGULATED, CONSTRUED
AND ADMINISTERED UNDER THE LAWS OF THE STATE OF OHIO, EXCEPT WHEN PREEMPTED BY
FEDERAL LAW.


 


SECTION  1.4           SECTION 409A OF THE CODE.  IT IS INTENDED THAT THE PLAN
(INCLUDING ALL AMENDMENTS THERETO) COMPLY WITH THE PROVISIONS OF SECTION 409A OF
THE CODE, SO AS TO PREVENT THE INCLUSION IN GROSS INCOME OF ANY RETIREMENT
BENEFIT ACCRUED HEREUNDER IN A TAXABLE YEAR THAT IS PRIOR TO THE TAXABLE YEAR OR
YEARS IN WHICH SUCH AMOUNT WOULD OTHERWISE BE ACTUALLY DISTRIBUTED OR MADE
AVAILABLE TO THE PARTICIPANTS.  IT IS INTENDED THAT THE PLAN SHALL BE
ADMINISTERED IN A MANNER THAT WILL COMPLY WITH SECTION 409A OF THE CODE,
INCLUDING REGULATIONS OR ANY OTHER FORMAL GUIDANCE ISSUED BY THE SECRETARY OF

 

--------------------------------------------------------------------------------



 


THE TREASURY AND THE INTERNAL REVENUE SERVICE WITH RESPECT THERETO
(COLLECTIVELY, THE “409A GUIDANCE”).


 


SECTION  1.5           SEVERABILITY.  IF ANY PROVISION OF THIS PLAN OR THE
APPLICATION THEREOF TO ANY CIRCUMSTANCE(S) OR PERSON(S) IS HELD TO BE INVALID BY
A COURT OF COMPETENT JURISDICTION, THE REMAINDER OF THE PLAN AND THE APPLICATION
OF SUCH PROVISION TO OTHER CIRCUMSTANCES OR PERSONS SHALL NOT BE AFFECTED
THEREBY.


 


ARTICLE II - DEFINITIONS


 


WORDS AND PHRASES USED HEREIN WITH INITIAL CAPITAL LETTERS WHICH ARE DEFINED IN
THE RETIREMENT PLAN ARE USED HEREIN AS SO DEFINED, UNLESS OTHERWISE SPECIFICALLY
DEFINED HEREIN OR THE CONTEXT CLEARLY INDICATES OTHERWISE.  THE FOLLOWING WORDS
AND PHRASES WHEN USED IN THIS PLAN WITH INITIAL CAPITAL LETTERS SHALL HAVE THE
FOLLOWING RESPECTIVE MEANINGS, UNLESS THE CONTEXT CLEARLY INDICATES OTHERWISE:


 


SECTION  2.1           “BOARD” MEANS THE BOARD OF DIRECTORS OF THE COMPANY.


 


SECTION  2.2           “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS IT HAS
BEEN AND MAY BE AMENDED FROM TIME TO TIME.


 


SECTION  2.3           “COMPENSATION COMMITTEE” MEANS THE COMPENSATION COMMITTEE
OF THE BOARD OF DIRECTORS OF THE COMPANY.


 


SECTION  2.4           “CONTROLLED GROUP” MEANS THE COMPANY AND ANY AND ALL
OTHER CORPORATIONS, TRADES AND/OR BUSINESSES, THE EMPLOYEES OF WHICH, TOGETHER
WITH EMPLOYEES OF THE COMPANY, ARE TREATED UNDER SECTION 414 OF THE CODE AS IF
THEY WERE EMPLOYED BY A SINGLE EMPLOYER.  EACH CORPORATION OR UNINCORPORATED
TRADE OR BUSINESS THAT IS OR WAS A MEMBER OF THE CONTROLLED GROUP SHALL BE
REFERRED TO HEREIN AS A “CONTROLLED GROUP MEMBER”, BUT ONLY DURING SUCH PERIOD
AS IT IS OR WAS SUCH A MEMBER.


 


SECTION  2.5           “DEFERRED COMPENSATION PLAN” MEANS, FOR THE PERIOD AFTER
SEPTEMBER 19, 2006, THE DPL INC. 2006 DEFERRED COMPENSATION PLAN FOR EXECUTIVES,
AS IT MAY BE AMENDED FROM TIME TO TIME, AND FOR PRIOR PERIODS, THE DAYTON POWER
AND LIGHT COMPANY KEY EMPLOYEE DEFERRED COMPENSATION PLAN, AS IT MAY BE AMENDED
FROM TIME TO TIME.


 


SECTION  2.6           “KEY EMPLOYEE” MEANS A KEY EMPLOYEE AS DEFINED IN
SECTION 409A OF THE CODE AND SECTION 416(I) OF THE CODE (WITHOUT REGARD TO
PARAGRAPH (5) THEREOF) OF THE COMPANY (OR A CONTROLLED GROUP MEMBER).


 


SECTION  2.7           “PARTICIPANT” MEANS EACH EMPLOYEE OF THE COMPANY (A) WHO
IS EITHER A HIGHLY COMPENSATED OR A MANAGEMENT EMPLOYEE, (B) WHO IS A
PARTICIPANT IN THE RETIREMENT PLAN, AND (C) WHOSE BENEFIT UNDER THE RETIREMENT
PLAN IS AFFECTED BY THE FACT THAT HE OR SHE ELECTED TO DEFER BASE SALARY UNDER
THE DEFERRED COMPENSATION PLAN.


 


SECTION  2.8           “PLAN” MEANS THE DPL INC. PENSION RESTORATION PLAN, AS
STATED HEREIN AND AS IT MAY BE AMENDED FROM TIME TO TIME.


 

2

--------------------------------------------------------------------------------


 


SECTION  2.9           “PLAN ADMINISTRATOR” MEANS THE COMPENSATION COMMITTEE.


 


SECTION  2.10        “RETIREMENT PLAN” MEANS THE RETIREMENT INCOME PLAN OF THE
DAYTON POWER AND LIGHT COMPANY, AS IT MAY BE AMENDED FROM TIME TO TIME,
INCLUDING THE SCHEDULES THERETO.


 


SECTION  2.11        “SEPARATION FROM SERVICE” HAS THE MEANING ASCRIBED TO IT IN
THE 409A GUIDANCE.


 


SECTION  2.12        “SUPPLEMENTAL RETIREMENT BENEFIT” MEANS THE RETIREMENT
BENEFIT DETERMINED UNDER ARTICLE III.


 


SECTION  2.13        “VESTING YEARS” HAS THE MEANING ASCRIBED TO SUCH PHRASE IN
THE RETIREMENT INCOME PLAN OF THE DAYTON POWER AND LIGHT COMPANY.


 


ARTICLE III - SUPPLEMENTAL RETIREMENT BENEFIT


 


SECTION  3.1           AMOUNT OF SUPPLEMENTAL RETIREMENT BENEFIT.


 

(A)           AMOUNT.  A PARTICIPANT WHO IS VESTED UNDER THE PLAN SHALL BE
ELIGIBLE TO RECEIVE A SUPPLEMENTAL RETIREMENT BENEFIT.  THE SUPPLEMENTAL
RETIREMENT BENEFIT SHALL BE A MONTHLY RETIREMENT BENEFIT EQUAL TO THE DIFFERENCE
BETWEEN (I) THE AMOUNT OF THE ACCRUED RETIREMENT PENSION THAT THE PARTICIPANT
WOULD HAVE ACCRUED UNDER THE RETIREMENT PLAN IF THE PARTICIPANT HAD NOT ELECTED
TO DEFER THE RECEIPT OF BASE SALARY UNDER THE DEFERRED COMPENSATION PLAN AND
(II) THE SUM OF (X) THE AMOUNT OF THE PARTICIPANT’S ACCRUED RETIREMENT PENSION
UNDER THE RETIREMENT PLAN AND (Y) THE VALUE OF ANY BENEFIT PREVIOUSLY RECEIVED
UNDER THIS PLAN; EACH AS OF THE DATE THE PARTICIPANT’S SUPPLEMENTAL RETIREMENT
BENEFIT IS DETERMINED; PROVIDED, HOWEVER, THAT IF THE PARTICIPANT COMMENCES
RECEIVING THE SUPPLEMENTAL RETIREMENT BENEFIT PRIOR TO ATTAINING AGE 62, THE
PARTICIPANT’S SUPPLEMENTAL RETIREMENT BENEFIT SHALL BE REDUCED BY ¼ OF 1% FOR
EACH CALENDAR MONTH BY WHICH HIS OR HER FIRST SUPPLEMENTAL RETIREMENT BENEFIT
PAYMENT PRECEDES THE FIRST OF THE MONTH NEXT FOLLOWING HIS OR HER 62ND BIRTHDAY;
PROVIDED FURTHER, THAT SUCH REDUCTION SHALL IN NO EVENT EXCEED 21% IN THE
AGGREGATE.

 

(B)           EFFECT OF QDRO.  IN THE EVENT THAT ANY PORTION OF A PARTICIPANT’S
BENEFIT UNDER THE RETIREMENT PLAN IS ALLOCATED TO AN ALTERNATE PAYEE PURSUANT TO
THE TERMS OF A QUALIFIED DOMESTIC RELATIONS ORDER, THE PARTICIPANT’S
SUPPLEMENTAL RETIREMENT BENEFIT HEREUNDER SHALL BE CALCULATED WITHOUT TAKING
INTO ACCOUNT SUCH ALLOCATION.  IN NO EVENT MAY AN ALTERNATE PAYEE RECEIVE A
DISTRIBUTION OR AN ALLOCATION OF ANY PORTION OF A SUPPLEMENTAL RETIREMENT
BENEFIT HEREUNDER.

 

(C)           WITHHOLDING/TAXES.  THE COMPANY MAY WITHHOLD FROM THE
 SUPPLEMENTAL RETIREMENT BENEFIT ALL FOREIGN, FEDERAL, PROVINCIAL, STATE, CITY
OR OTHER TAXES AS SHALL BE REQUIRED PURSUANT TO ANY LAW OR GOVERNMENT REGULATION
OR RULING.

 


SECTION  3.2           TIME AND MANNER OF PAYMENT.


 

(A)           IN GENERAL.  A PARTICIPANT’S SUPPLEMENTAL RETIREMENT BENEFIT SHALL
COMMENCE AS OF THE FIRST DAY OF THE CALENDAR MONTH NEXT FOLLOWING THE LATER OF
THE DATE

 

3

--------------------------------------------------------------------------------


 

THE PARTICIPANT ATTAINS AGE 55 AND THE DATE OF SUCH PARTICIPANT’S SEPARATION
FROM SERVICE (THE “PAYMENT DATE”), PROVIDED, HOWEVER, THAT IF THE PARTICIPANT IS
A KEY EMPLOYEE, THEN THE SUPPLEMENTAL RETIREMENT BENEFIT SHALL COMMENCE ON THE
FIRST DAY OF THE SEVENTH MONTH IMMEDIATELY FOLLOWING THE PARTICIPANT’S
SEPARATION FROM SERVICE, AND THE FIRST PAYMENT SHALL INCLUDE, IN ADDITION TO THE
AMOUNT THAT WOULD OTHERWISE BE PAYABLE ON THE DATE OF SUCH FIRST PAYMENT, AN
AMOUNT EQUAL TO THE FIRST SIX MONTHS OF THE SUPPLEMENTAL RETIREMENT BENEFIT. 
THE SUPPLEMENTAL RETIREMENT BENEFIT SHALL BE PAYABLE IN THE FORM OF A SINGLE
LIFE ANNUITY FOR THE PARTICIPANT.

 

(B)           SPOUSAL BENEFIT.  NOTWITHSTANDING THE FOREGOING, (I) IF THE
PARTICIPANT DIES AFTER BECOMING VESTED IN HIS OR HER SUPPLEMENTAL RETIREMENT
BENEFIT AND BEFORE HE OR SHE COMMENCES RECEIVING THE SUPPLEMENTAL RETIREMENT
BENEFIT, AND LEAVES A SURVIVING SPOUSE (“SPOUSE”), THEN SUCH PARTICIPANT’S
SPOUSE SHALL BE ENTITLED TO RECEIVE A PORTION OF THE SUPPLEMENTAL RETIREMENT
BENEFIT EQUAL TO ONE-HALF OF THE MONTHLY SUPPLEMENTAL RETIREMENT BENEFIT TO
WHICH THE PARTICIPANT WOULD HAVE BEEN ENTITLED UNDER SECTION 3.2(A) HAD HE OR
SHE TERMINATED EMPLOYMENT ON THE DATE OF HIS OR HER DEATH WITH APPROPRIATE
REDUCTION FOR COMMENCEMENT PRIOR TO THE PARTICIPANT’S AGE 62 (“SPOUSAL
SUPPLEMENTAL RETIREMENT BENEFIT”).  SUCH SPOUSAL SUPPLEMENTAL RETIREMENT BENEFIT
SHALL COMMENCE ON THE LATER OF THE FIRST DAY OF THE MONTH IMMEDIATELY FOLLOWING
THIRTY DAYS AFTER THE DEATH OF THE PARTICIPANT AND THE DATE ON WHICH THE
PARTICIPANT WOULD HAVE ATTAINED AGE 55 AND SHALL BE PAYABLE IN THE FORM OF A
SINGLE LIFE ANNUITY FOR THE SPOUSE.

 

(II)           IF A PARTICIPANT DIES AFTER THE COMMENCEMENT OF PAYMENT OF THE
SUPPLEMENTAL RETIREMENT BENEFIT, THEN SUCH PARTICIPANT’S SPOUSE SHALL BE
ENTITLED TO RECEIVE A PORTION OF THE SUPPLEMENTAL RETIREMENT BENEFIT EQUAL TO
ONE-HALF OF THE MONTHLY SUPPLEMENTAL RETIREMENT BENEFIT THAT THE PARTICIPANT HAD
BEEN RECEIVING PRIOR TO HIS DEATH (“POST-DEATH SPOUSAL SUPPLEMENTAL RETIREMENT
BENEFIT”).  SUCH POST-DEATH SPOUSAL SUPPLEMENTAL RETIREMENT BENEFIT SHALL
COMMENCE ON THE FIRST DAY OF THE MONTH IMMEDIATELY FOLLOWING THE PARTICIPANT’S
DEATH AND SHALL BE PAID IN THE FORM OF A SINGLE LIFE ANNUITY FOR THE SPOUSE.

 

(C)           CASH-OUT OF SMALL BENEFITS.  NOTWITHSTANDING THE FOREGOING, IF THE
PRESENT VALUE OF A PARTICIPANT’S SUPPLEMENTAL RETIREMENT BENEFIT, SPOUSAL
SUPPLEMENTAL RETIREMENT BENEFIT OR POST-DEATH SPOUSAL SUPPLEMENTAL RETIREMENT
BENEFIT HEREUNDER AS OF THE DATE ON WHICH PAYMENT OF SUCH BENEFIT IS TO COMMENCE
IS $100,000 OR LESS, SUCH PRESENT VALUE OF THE SUPPLEMENTAL RETIREMENT BENEFIT,
SPOUSAL SUPPLEMENTAL RETIREMENT BENEFIT OR POST-DEATH SPOUSAL SUPPLEMENTAL
RETIREMENT BENEFIT SHALL BE PAID IN LUMP SUM AS SOON AS PRACTICABLE FOLLOWING
SUCH DATE ON WHICH PAYMENT OF SUCH BENEFIT COMMENCES; PROVIDED, HOWEVER, THAT IF
THE PARTICIPANT IS A KEY EMPLOYEE, THEN THE SUPPLEMENTAL RETIREMENT BENEFIT
SHALL BE PAID ON THE FIRST DAY OF THE SEVENTH MONTH IMMEDIATELY FOLLOWING THE
DATE ON WHICH PAYMENT OF SUCH BENEFIT IS TO COMMENCE.  FOR PURPOSES OF THIS
SECTION 3.2(C), THE PRESENT VALUE SHALL BE CALCULATED USING THE APPLICABLE
MORTALITY TABLE AND THE ANNUAL RATE OF INTEREST ON 30-YEAR TREASURY SECURITIES
AS IN EFFECT FOR THE SECOND MONTH PRECEDING THE FIRST DAY OF THE CALENDAR YEAR
IN WHICH THE DISTRIBUTION IS MADE.


 

4

--------------------------------------------------------------------------------


 


ARTICLE IV- VESTING


 


SECTION  4.1           VESTING.  A PARTICIPANT SHALL BECOME VESTED IN HIS OR HER
SUPPLEMENTAL RETIREMENT BENEFIT AT THE EARLIER OF THE DATE HE OR SHE ATTAINS AGE
62 OR COMPLETES 10 VESTING YEARS.


 


ARTICLE V - MISCELLANEOUS


 


SECTION  5.1           LIMITATION ON RIGHTS OF PARTICIPANTS AND BENEFICIARIES -
NO LIEN. THIS PLAN IS AN UNFUNDED, NONQUALIFIED PLAN AND THE ENTIRE COST OF THIS
PLAN SHALL BE PAID FROM THE GENERAL ASSETS OF THE COMPANY.  NO TRUST HAS BEEN
ESTABLISHED FOR THE PARTICIPANTS, SPOUSES OR BENEFICIARIES.  NO LIABILITY FOR
THE PAYMENT OF BENEFITS UNDER THE PLAN SHALL BE IMPOSED UPON ANY OFFICER,
DIRECTOR, EMPLOYEE, OR STOCKHOLDER OF THE COMPANY.  NOTHING CONTAINED HEREIN
SHALL BE DEEMED TO CREATE A LIEN IN FAVOR OF ANY PARTICIPANT OR SPOUSE ON ANY
ASSETS OF THE COMPANY.  THE COMPANY SHALL HAVE NO OBLIGATION TO PURCHASE ANY
ASSETS THAT DO NOT REMAIN SUBJECT TO THE CLAIMS OF THE CREDITORS OF THE COMPANY
FOR USE IN CONNECTION WITH THE PLAN.  EACH PARTICIPANT AND SPOUSE SHALL HAVE THE
STATUS OF A GENERAL UNSECURED CREDITOR OF THE COMPANY AND SHALL HAVE NO RIGHT
TO, PRIOR CLAIM TO, OR SECURITY INTEREST IN, ANY ASSETS OF THE COMPANY.


 


SECTION  5.2           NONALIENATION.  NO RIGHT OR INTEREST OF ANY PARTICIPANT
OR SPOUSE UNDER THIS PLAN SHALL BE ASSIGNABLE OR TRANSFERABLE IN ANY MANNER OR
BE SUBJECT TO ALIENATION, ANTICIPATION, SALE, PLEDGE, ENCUMBRANCE OR OTHER LEGAL
PROCESS OR IN ANY MANNER BE LIABLE FOR OR SUBJECT TO THE DEBTS OR LIABILITIES OF
THE PARTICIPANT OR SPOUSE.


 


SECTION  5.3           EMPLOYMENT RIGHTS.  NOTHING IN THIS PLAN SHALL BE
CONSTRUED AS GUARANTEEING FUTURE EMPLOYMENT TO PARTICIPANTS.  A PARTICIPANT
CONTINUES TO BE AN EMPLOYEE OF THE COMPANY SOLELY AT THE WILL OF THE COMPANY
SUBJECT TO DISCHARGE AT ANY TIME, WITH OR WITHOUT CAUSE.


 


SECTION  5.4           ADMINISTRATION OF PLAN.


 

(A)           THE PLAN SHALL BE ADMINISTERED BY THE PLAN ADMINISTRATOR.  THE
PLAN ADMINISTRATOR SHALL HAVE DISCRETION TO INTERPRET WHERE NECESSARY ALL
PROVISIONS OF THE PLAN (INCLUDING, WITHOUT LIMITATION, BY SUPPLYING OMISSIONS
FROM, CORRECTING DEFICIENCIES IN, OR RESOLVING INCONSISTENCIES OR AMBIGUITIES
IN, THE LANGUAGE OF THE PLAN), TO MAKE FACTUAL FINDINGS WITH RESPECT TO ANY
ISSUE ARISING UNDER THE PLAN, TO DETERMINE THE RIGHTS AND STATUS UNDER THE PLAN
OF PARTICIPANTS OR OTHER PERSONS, TO RESOLVE QUESTIONS (INCLUDING FACTUAL
QUESTIONS) OR DISPUTES ARISING UNDER THE PLAN AND TO MAKE ANY DETERMINATIONS
WITH RESPECT TO THE BENEFITS PAYABLE UNDER THE PLAN AND THE PERSONS ENTITLED
THERETO AS MAY BE NECESSARY FOR THE PURPOSES OF THE PLAN.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, THE PLAN ADMINISTRATOR IS HEREBY GRANTED THE
AUTHORITY (I) TO DETERMINE WHETHER A PARTICULAR EMPLOYEE IS A PARTICIPANT, AND
(II) TO DETERMINE IF A PERSON IS ENTITLED TO BENEFITS HEREUNDER AND, IF SO, THE
AMOUNT AND DURATION OF SUCH BENEFITS.  THE PLAN ADMINISTRATOR’S DETERMINATION OF
THE RIGHTS OF ANY PERSON HEREUNDER SHALL BE FINAL AND BINDING ON ALL PERSONS,
SUBJECT ONLY TO THE PROVISIONS OF SECTION 5.6 HEREOF.

 

5

--------------------------------------------------------------------------------


 

(B)           THE PLAN ADMINISTRATOR MAY DELEGATE ANY OF ITS ADMINISTRATIVE
DUTIES, INCLUDING, WITHOUT LIMITATION, DUTIES WITH RESPECT TO THE PROCESSING,
REVIEW, INVESTIGATION, APPROVAL AND PAYMENT OF BENEFITS, TO A NAMED
ADMINISTRATOR OR ADMINISTRATORS.

 


SECTION  5.5           EXPENSES.  THE COMPANY SHALL PAY ALL EXPENSES INCURRED IN
THE ADMINISTRATION AND OPERATION OF THE PLAN.


 


SECTION  5.6           CLAIMS PROCEDURE.


 

(A)           THE PLAN ADMINISTRATOR SHALL DETERMINE THE RIGHTS OF ANY PERSON TO
ANY BENEFIT HEREUNDER.  ANY PERSON WHO BELIEVES THAT HE OR SHE HAS NOT RECEIVED
THE BENEFIT TO WHICH HE OR SHE IS ENTITLED UNDER THE PLAN MUST FILE A CLAIM IN
WRITING WITH THE PLAN ADMINISTRATOR SPECIFYING THE BASIS FOR HIS OR HER CLAIM
AND THE FACTS UPON WHICH HE OR SHE RELIES IN MAKING SUCH A CLAIM.

 

(B)           THE PLAN ADMINISTRATOR WILL NOTIFY THE CLAIMANT OF ITS DECISION
REGARDING HIS OR HER CLAIM WITHIN A REASONABLE PERIOD OF TIME, BUT NOT LATER
THAN 90 DAYS FOLLOWING THE DATE ON WHICH THE CLAIM IS FILED, UNLESS SPECIAL
CIRCUMSTANCES REQUIRE A LONGER PERIOD FOR ADJUDICATION AND THE CLAIMANT IS
NOTIFIED IN WRITING OF THE REASONS FOR AN EXTENSION OF TIME PRIOR TO THE END OF
THE INITIAL 90-DAY PERIOD AND THE DATE BY WHICH THE PLAN ADMINISTRATOR EXPECTS
TO MAKE THE FINAL DECISION.  IN NO EVENT WILL THE PLAN ADMINISTRATOR BE GIVEN AN
EXTENSION FOR PROCESSING THE CLAIM BEYOND 180 DAYS AFTER THE DATE ON WHICH THE
CLAIM IS FIRST FILED WITH THE PLAN ADMINISTRATOR.

 

If such a claim is denied, the Plan Administrator’s notice will be in writing,
will be written in a manner calculated to be understood by the claimant and will
contain the following information:

 

(I)            THE SPECIFIC REASON(S) FOR THE DENIAL;

 

(II)           A SPECIFIC REFERENCE TO THE PERTINENT PLAN PROVISION(S) ON WHICH
THE DENIAL IS BASED;

 

(III)          A DESCRIPTION OF ADDITIONAL INFORMATION OR MATERIAL NECESSARY FOR
THE CLAIMANT TO PERFECT HIS OR HER CLAIM, IF ANY, AND AN EXPLANATION OF WHY SUCH
INFORMATION OR MATERIAL IS NECESSARY; AND

 

(IV)          AN EXPLANATION OF THE PLAN’S CLAIM REVIEW PROCEDURE AND THE
APPLICABLE TIME LIMITS UNDER SUCH PROCEDURE AND A STATEMENT AS TO THE CLAIMANT’S
RIGHT TO BRING A CIVIL ACTION UNDER ERISA AFTER ALL OF THE PLAN’S REVIEW
PROCEDURES HAVE BEEN SATISFIED.

 

If additional information is needed, the claimant shall be provided at least 45
days within which to provide the information and any otherwise applicable time
period for making a determination shall be suspended during the period the
information is being obtained.

 

6

--------------------------------------------------------------------------------


 

Within 60 days after receipt of a denial of a claim, the claimant must file with
the Plan Administrator, a written request for review of such claim.  If a
request for review is not filed within such 60-day period, the claimant shall be
deemed to have acquiesced in the original decision of the Plan Administrator on
his or her claim.  If a request for review is filed, the Plan Administrator
shall conduct a full and fair review of the claim.  The claimant will be
provided, upon request and free of charge, reasonable access to and copies of
all documents and information relevant to the claim for benefits.  The claimant
may submit issues and comments in writing, and the review must take into account
all information submitted by the claimant regardless of whether it was reviewed
as part of the initial determination.  The decision by the Plan Administrator
with respect to the review must be given within 60 days after receipt of the
request for review, unless circumstances warrant an extension of time not to
exceed an additional 60 days.  If this occurs, written notice of the extension
will be furnished to the claimant before the end of the initial 60-day period,
indicating the special circumstances requiring the extension and the date by
which the Plan Administrator expects to make the final decision.  The decision
shall be written in a manner calculated to be understood by the claimant, and it
shall include

 

(A)          The specific reason(s) for the denial;

 

(B)           A reference to the specific Plan provision(s) on which the denial
is based;

 

(C)           A statement that the claimant is entitled to receive, upon request
and free of charge, reasonable access to and copies of all information relevant
to the claimant’s claim for benefits; and

 

(D)          A statement describing any voluntary appeal procedures offered by
the Plan and a statement of the claimant’s right to bring a civil action under
ERISA.

 

(C)           THE PLAN ADMINISTRATOR’S DECISION ON REVIEW SHALL BE, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, FINAL AND BINDING ON ALL INTERESTED PERSONS.

 


SECTION  5.7           EFFECT ON OTHER BENEFITS.  BENEFITS PAYABLE TO OR WITH
RESPECT TO A PARTICIPANT UNDER THE RETIREMENT PLAN OR ANY OTHER COMPANY
SPONSORED (QUALIFIED OR NONQUALIFIED) PLAN, IF ANY, ARE IN ADDITION TO THOSE
PROVIDED UNDER THIS PLAN, EXCEPT AS SPECIFICALLY PROVIDED IN SUCH OTHER PLANS.


 


SECTION  5.8           PAYMENT TO GUARDIAN.  IF A BENEFIT PAYABLE HEREUNDER IS
PAYABLE TO A MINOR, TO A PERSON DECLARED INCOMPETENT OR TO A PERSON INCAPABLE OF
HANDLING THE DISPOSITION OF HIS OR HER PROPERTY, THE COMPENSATION COMMITTEE MAY
DIRECT PAYMENT OF SUCH BENEFIT TO THE GUARDIAN, LEGAL REPRESENTATIVE OR PERSON
HAVING THE CARE AND CUSTODY OF SUCH MINOR, INCOMPETENT OR CUSTODIAL PERSON.  THE
COMPENSATION COMMITTEE MAY REQUIRE SUCH PROOF OF INCOMPETENCY, MINORITY,
INCAPACITY OR GUARDIANSHIP AS IT MAY DEEM APPROPRIATE PRIOR TO DISTRIBUTION OF
THE BENEFIT.  SUCH DISTRIBUTION SHALL COMPLETELY DISCHARGE THE COMPANY FROM ALL
LIABILITY WITH RESPECT TO SUCH BENEFIT.

 

7

--------------------------------------------------------------------------------


 


SECTION  5.9           REGULATIONS.  THE PLAN ADMINISTRATOR SHALL PROMULGATE ANY
RULES AND REGULATIONS IT DEEMS NECESSARY IN ORDER TO CARRY OUT THE PURPOSES OF
THE PLAN OR TO INTERPRET THE PROVISIONS OF THE PLAN; PROVIDED, HOWEVER, THAT NO
RULE, REGULATION OR INTERPRETATION SHALL BE CONTRARY TO THE PROVISIONS OF THE
PLAN OR SECTION 409A OF THE CODE.  THE RULES, REGULATIONS AND INTERPRETATIONS
MADE BY THE PLAN ADMINISTRATOR SHALL, SUBJECT ONLY TO THE PROVISIONS OF SECTIONS
5.6, 5.10 AND 5.11 HEREOF, BE FINAL AND BINDING ON ALL PERSONS.


 


SECTION  5.10        ARBITRATION.  AFTER A PARTICIPANT HAS EXHAUSTED ALL
ADMINISTRATIVE REMEDIES AS PROVIDED IN SECTION 5.6, ANY DISPUTES ARISING
HEREUNDER MAY, AT THE ELECTION OF THE PARTICIPANT, BE SUBMITTED FOR NON-BINDING
ARBITRATION TO AN ARBITRATOR APPOINTED UNDER THE AUSPICES OF THE AMERICAN
ARBITRATION ASSOCIATION (“AAA”) OFFICE IN CINCINNATI, OHIO, OR IF CLOSER, THE
AAA OFFICE THAT IS LOCATED IN A U.S. CITY NEAREST TO THE GENERAL CORPORATE
OFFICES OF THE COMPANY FOR RESOLUTION UNDER THE AAA EMPLOYMENT DISPUTE
ARBITRATION RULES.  SUCH ARBITRATION SHALL BE HELD IN SUCH PLACE AS THE PARTIES
AND THE ARBITRATOR SHALL MUTUALLY AGREE.  THE ARBITRATOR SHALL APPLY APPLICABLE
FEDERAL AND STATE LAW, INCLUDING ERISA.  THE PROVISIONS OF ERISA, INCLUDING, BUT
NOT LIMITED TO, PREEMPTION, REVIEW OF CLAIMS, AND STANDARDS OF REVIEW, SHALL BE
APPLIED BY THE ARBITRATOR TO THE SAME EXTENT AS IF THE MATTER WERE PROCEEDING IN
FEDERAL COURT.  THE STATE LAW APPLIED SHALL BE THE LAW OF THE STATE IN WHICH THE
GENERAL CORPORATE OFFICES OF THE COMPANY ARE LOCATED (OHIO AS OF THE DATE
HEREOF).  THE ENTIRE COST OF THE PROCEEDINGS, EXCEPT FOR THE PARTICIPANT’S
ATTORNEY’S FEES AND COSTS, SHALL BE BORNE BY THE COMPANY.


 


SECTION  5.11        REVOCABILITY OF PLAN ADMINISTRATOR/EMPLOYER ACTION.  ANY
ACTION TAKEN BY THE PLAN ADMINISTRATOR OR THE EMPLOYER WITH RESPECT TO THE
RIGHTS OR BENEFITS UNDER THE PLAN OF ANY PERSON SHALL BE REVOCABLE BY THE PLAN
ADMINISTRATOR OR THE EMPLOYER AS TO PAYMENTS NOT YET MADE TO SUCH PERSON, AND
ACCEPTANCE OF ANY BENEFITS UNDER THE PLAN CONSTITUTES ACCEPTANCE OF AND
AGREEMENT TO THE PLAN ADMINISTRATOR’S OR THE EMPLOYER’S MAKING ANY APPROPRIATE
ADJUSTMENTS IN FUTURE PAYMENTS TO SUCH PERSON TO RECOVER FROM SUCH PERSON ANY
EXCESS PAYMENT OR MAKE UP ANY UNDERPAYMENT PREVIOUSLY MADE TO HIM OR HER.


 


ARTICLE VI- AMENDMENT AND TERMINATION


 


SECTION  6.1           AMENDMENT.  THE COMPENSATION COMMITTEE MAY AT ANY TIME
RECOMMEND AMENDMENTS TO ANY OR ALL OF THE PROVISIONS OF THIS PLAN TO THE BOARD. 
THE BOARD MAY AT ANY TIME AMEND ANY OR ALL OF THE PROVISIONS OF THIS PLAN,
EXCEPT THAT NO SUCH AMENDMENT MAY ADVERSELY AFFECT THE AMOUNT OF ANY
PARTICIPANT’S ACCRUED VESTED SUPPLEMENTAL RETIREMENT BENEFIT AS OF THE DATE OF
SUCH AMENDMENT, WITHOUT THE PRIOR WRITTEN CONSENT OF THE AFFECTED PARTICIPANT.
 A PROPER AMENDMENT OF THIS PLAN AUTOMATICALLY SHALL EFFECT A CORRESPONDING
AMENDMENT TO ALL PARTICIPANTS’ RIGHTS HEREUNDER.


 


SECTION  6.2           TERMINATION.  THE COMPENSATION COMMITTEE MAY RECOMMEND TO
THE BOARD THAT THE PLAN BE TERMINATED AT ANY TIME AND FOR ANY REASON.  THE
BOARD, IN ITS SOLE DISCRETION, MAY TERMINATE THIS PLAN AT ANY TIME AND FOR ANY
REASON WHATSOEVER, EXCEPT THAT NO SUCH TERMINATION MAY ADVERSELY AFFECT THE
AMOUNT OF ANY PARTICIPANT’S ACCRUED VESTED SUPPLEMENTAL RETIREMENT BENEFIT AS OF
THE DATE OF SUCH TERMINATION,

 

8

--------------------------------------------------------------------------------


 


WITHOUT THE PRIOR WRITTEN CONSENT OF THE AFFECTED PARTICIPANT.  NOTWITHSTANDING
THE PRECEDING SENTENCE, THE COMPENSATION COMMITTEE, IN ITS SOLE DISCRETION, MAY
TERMINATE THIS PLAN TO THE EXTENT AND IN CIRCUMSTANCES DESCRIBED IN TREAS. REG.
§ 1.409A-3(J)(4)(IX), OR ANY SUCCESSOR PROVISION.  A PROPER TERMINATION OF THIS
PLAN AUTOMATICALLY SHALL EFFECT A TERMINATION OF ALL PARTICIPANTS’ RIGHTS AND
BENEFITS HEREUNDER WITHOUT FURTHER ACTION.  WRITTEN NOTICE OF ANY TERMINATION
SHALL BE GIVEN TO THE PARTICIPANTS AS SOON AS PRACTICABLE AFTER A PROPER
TERMINATION.

 

9

--------------------------------------------------------------------------------